— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered March 17, 1988, convicting him of manslaughter in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress inculpatory statements.
*618Ordered that the judgment is affirmed.
We find unpersuasive the defendant’s claim that the inculpatory statements he made to the authorities at a hospital and a police station were obtained in violation of his constitutional rights. It is well settled that the factual determinations of a hearing court are to be accorded great deference on appeal and will not be set aside unless they are unsupported by the evidence (see generally, People v Perry, 144 AD2d 706; People v Oates, 104 AD2d 907). We discern no basis for disturbing the conclusions of the hearing court in this case, as the record amply supports its findings that the defendant was not in custody at the time a police detective conducted investigatory questioning at the hospital (see, e.g., People v Stokley, 134 AD2d 542; People v Oates, supra), and that the defendant’s statements at the police station were preceded by his receipt, acknowledgement and waiver of Miranda warnings. Accordingly, suppression of those statements was properly denied.
We further find the sentence imposed to be appropriate under the circumstances (see, People v Suitte, 90 AD2d 80). Mollen, P. J., Bracken, Rubin and Sullivan, JJ., concur.